Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, A) “an outer diameter of a head portion” and “an outer diameter of a coil spring” of claim 1, B) “a length of a insertion portion” and “maximum value of an overdrive amount” of claim 3, C) “a length of the head portion” and “overdrive amount” of claim 4, and D) “an inner diameter of a coil spring”, “outer diameter of a insertion portion”, “an inner diameter of barrel” of claim 5 must be shown or the feature(s) canceled from the claim(s). Fig. 8 does not have any of these features. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the maximum value of the over drive amount and the length of the insertion portion 211 of ¶0051, the maximum value of the over drive amount and the length of the head portion 212 of ¶0055 as described in the published specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson et al. (US 2005/0280433 A1), hereafter Nelson.
Regarding claim 1, Nelson as shown at annotated fig. 4a-4B below discloses all the elements including a probe 400 comprising: a tubular barrel 412; a first plunger 420 that has a proximal end portion 422, 426 inserted from one opening end 414 of the barrel ¶0042 and slides along an axial direction, as shown, of the barrel in a state in which a distal end 424 is exposed; and a coil spring 430 that is disposed inside the barrel and urges the first plunger in the axial direction, as shown, of the barrel, wherein the proximal end portion of the first plunger includes: an insertion portion 426 that extends inside the coil spring, as shown, from one end of the coil spring; and a head portion 422 that is coupled to the insertion portion, has an outer diameter larger than an outer diameter of the coil spring, and abuts, as shown, against the one end of the coil spring.  


    PNG
    media_image1.png
    731
    475
    media_image1.png
    Greyscale


Regarding claim 2, Nelson at annotated fig. 4A-4B shown above discloses the probe according to claim 1, further comprising a second plunger 420 that has a proximal 
Regarding claim 3, as best understood by the Examiner, Nelson at annotated fig. 4A-4B shown above discloses the probe according to claim 1, wherein a length, as shown, of the insertion portion that extends inside the coil spring, as shown, is equal to or more than a maximum value of an overdrive amount (because of length of the distal end 424, see upper 424 as an example) applied at a time of measuring an object to be measured.  
Regarding claim 4, as best understood by the Examiner, Nelson at annotated fig. 4A-4B shown above discloses the probe according to claim 1, wherein a length of the head portion, as shown, that extends along an axial direction of the barrel is equal to or more than a maximum value of an overdrive amount (because of length of the distal end 424, see upper 424 as an example) applied at a time of measuring an object to be measured.  
Regarding claim 5, as best understood by the Examiner, Nelson at annotated fig. 4A-4B shown above discloses the probe according to claim 1, wherein a clearance, as shown, between an inner diameter of the coil spring and an outer diameter of the insertion portion is smaller, as shown, than a clearance, as shown, between an inner diameter of the barrel and an outer diameter of the coil spring.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



February 12, 2022